Citation Nr: 0907549	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

2.  Entitlement to service connection for DDD and arthritis 
of the lumbar spine.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to January 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO, inter alia, denied the Veteran service connection for 
DDD of the cervical spine, DDD and arthritis of the lumbar 
spine, and left ear hearing loss.  The Veteran filed a notice 
of disagreement (NOD) in September 2004.  The RO issued a 
statement of the case (SOC) in July 2005, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that month.

The Board's decision on the claims for service connection for 
DDD of the cervical spine and for DDD and arthritis of the 
lumbar spine is set forth below.  The claim for service 
connection for left ear hearing loss is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  No disability of the cervical or lumbar spine was shown 
in service or for many years thereafter, and the weight of 
the competent, probative evidence on the question of whether 
either disability is due to service weighs against the 
claims.

CONCLUSIONS OF LAW

1.  The criteria for service connection for DDD of the 
cervical spine are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for DDD and arthritis 
of the lumbar spine are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claims herein decided, a May 2008 post-rating 
letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal.  The letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the above 
letter, and opportunity for the Veteran to respond, the 
August 2008 supplemental SOC (SSOC) reflects readjudication 
of the claims.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, 
records from the Social Security Administration, and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
Board hearing as well as various written statements provided 
by the Veteran and by his family and representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Considering the claims for service connection for DDD of the 
cervical spine and DDD and arthritis of the lumbar spine in 
light of the record and the governing legal authority, the 
Board finds that the claims must be denied.

On his January 2003 claim for benefits, the Veteran stated 
that he had received treatment for his neck and lower back in 
service and that he continues to receive treatment for these 
conditions.  

In October 2004 correspondence, he stated that on May 6, 1971 
he slipped from the running board of the 5-ton truck he was 
driving.  He disputed the assessment in the service treatment 
records that he had a head cold.  He added that on October 
18, 1971 he was injured while playing football and that an x-
ray was taken that day.  

On his VA Form 9, the Veteran stated that the record fails to 
show that he slipped on the running board of his 5-ton truck 
when getting out because it was raining.  He noted that the 
examiner would not have been looking for a dislocation if he 
only had a head cold.  He added that he had hurt his neck, 
shoulder, and lower back playing football.  

During his Board hearing, he testified that he initially 
injured his neck and lower back playing football when he fell 
on his shoulder and upper body, and that he suffered a second 
injury in October 1971 when he slipped and fell off the 
running board of a 5-ton truck.  He stated that he did not 
know why he was diagnosed with a head cold.  He also 
acknowledged that he was in a car accident in about 1981 but 
added that he did not hurt anything badly.

The Veteran's service treatment records are negative for 
complaint, treatment, or diagnosis of any cervical or lumbar 
spine disorder.  

A May 6, 1971 entry reflects complaints of headaches and sore 
neck for one day.  The examiner noted that no trauma was 
involved and that the Veteran's temperature was 100 degrees.  
Examination revealed pain in the medial area of the neck 
extending from shoulder to skull upon movement of the neck.  
Throat, ears, and chest were clear but lymph nodes were 
slightly swollen.  The neck was supple with slight stiffness 
but no fractures or dislocations.  The examiner diagnosed the 
Veteran with a head cold and prescribed ASA (aspirin), Chlor-
Trimeton (antihistamine), and Novahistine (cough suppressant, 
antihistamine, and decongestant combination).  

An October 18, 1971 entry reflects complaints of pain in the 
right shoulder.  The Veteran stated that he was playing 
football when a player landed on top of his right shoulder.  
Examination revealed a slightly swollen right AC 
(acromioclavicular) joint with slight limitation of motion of 
the right shoulder.  The diagnosis was a questionable AC 
separation.  X-rays were ordered.  An entry dated the 
following day reflects that x-rays of the right shoulder were 
normal.

A report of a January 1973 separation examination reflects 
normal clinical evaluations of the neck and spine.

An August 1991 VA treatment note reflects a history of being 
hit by a car in 1988 with subsequent numbness and tingling on 
the right arm and leg.

A report of September 1991 VA x-rays of the lumbar spine 
reflects minimal anterior hypertrophic spurring, and a report 
of September 1991 VA x-rays of the cervical spine reflects 
degenerative discogenic disease.

On a June 1994 claim for nonservice-connected pension, the 
Veteran indicated that he injured his lower back in 1988 and 
his neck in 1993.

A July 1994 report from a private physician reflects that the 
Veteran was attacked by two men at a bar where he was beaten 
and severely kicked, and that the Veteran complained of pain 
and stiffness in the neck and upper and lower back.

A report of a September 1994 VA examination, conducted for 
the Veteran's claim for nonservice-connected pension, 
reflects time lost from work due to neck and lower back 
injuries and the Veteran's report of being hit by an 
automobile from behind in January 1988 and assaulted from 
behind and robbed in October 1993.

November 1997 correspondence from the Motor Vehicle 
Administration reflects that the Veteran was involved in a 
fatal accident in September 1997 and that his driving 
privilege was being suspended.

An October 2003 letter from Dr. B., a private physician, 
reflects the observation that the Veteran believes that his 
back and neck pain are a result of injuries he sustained 
while in active service in the Marines.  Dr. B. stated that, 
after reviewing the records provided by the Veteran, he is 
inclined to agree, noting that the records indicate that the 
Veteran injured his back, neck, and shoulder on May 6, 1971 
and again on October 18, 1971.  Dr. B. concluded that it is 
his medical opinion within a reasonable degree of certainty 
that the injuries suffered by the Veteran, as indicated by 
history and medical record review, had occurred during his 
active service in the Marine Corps.

A June 2004 letter from Dr. S. to Dr. B. reflects that the 
Veteran has had back and neck problems going back about 15 
years.

A report of a June 2008 VA examination reflects the Veteran's 
report that in May 1971 he slipped and fell on the running 
board of a truck while getting out, striking his shoulders 
and neck on the running board and his mid-lower back on the 
parking lot asphalt.  The Veteran stated that he experienced 
pain in the lower back and neck immediately after this injury 
and that this pain has been ongoing since that time.  The 
examiner noted that review of the claims file from that time 
shows no record of an examination or x-ray after this injury.  
The examiner noted that the Veteran was seen on May 6, 1971 
for a headache and neck pain but that the record documents 
that there was no injury preceding this complaint.  The 
examiner further noted that the Veteran was documented as 
having a fever during that visit and was diagnosed with a URI 
(upper respiratory infection).  The examiner also noted that 
in October 1971 while playing football another player fell on 
top of the Veteran injuring his right shoulder.  The examiner 
noted that the Veteran denied knowledge of any neck or back 
injury from this incident.  The examiner also noted that the 
Veteran was driven off the road by a drunk driver in April 
1981 after which the Veteran recalled having neck and back 
pain; that in February 1988 the Veteran was struck by a slow 
moving car in the right lower back while walking across the 
street; that the Veteran struck his head on the front 
dashboard during an accident as a passenger in the front seat 
in 1989 and experienced increased neck and back pain; and 
that in October 1993 the Veteran was severely beaten and 
treated at an emergency room.  

The examiner then opined that the Veteran's current cervical 
and lumbar spine degenerative disc and arthritis are not 
caused by or a result of his medical problems that occurred 
during his time of service in the Marine Corps.  The examiner 
noted that the Veteran's history contradicts the medical 
record regarding the medical visit of May 6, 1971, stating 
that the record documents that that particular visit was for 
a complaint of a headache and neck pain and that it was 
documented that there was no preceding trauma.  The examiner 
further noted that the record shows that the Veteran was 
noted as having a fever at that visit, consistent with the 
diagnosis of an infection rather than trauma.  The examiner 
also noted that the Veteran's January 1973 separation 
examination did not document any complaints or pathology 
involving the cervical or lumbar spine.  The examiner added 
that the Veteran has had multiple post-service injuries that 
may have affected his cervical and/or lumbar spine and 
account for much of the findings noted.  Lastly, the examiner 
stated that there was no evidence in the medical record to 
support Dr. B.'s conclusions that the Veteran's neck and 
lower back symptoms are a result of injuries the Veteran had 
in the Marine Corps.

Given the above, the Board finds that no disability of the 
cervical or lumbar spine was shown in service or for many 
years thereafter.  The Board acknowledges the Veteran's 
assertion that he injured his neck and lower back in service; 
however, the Board observes that the contemporaneous service 
treatment records fail to show that he suffered such an 
injury of musculoskeletal nature.  Although the May 6, 1971 
entry reflects complaints of headaches and sore neck for one 
day, the examiner noted that no trauma was involved.  Upon 
obtaining the Veteran's temperature of 100 degrees and noting 
that his lymph nodes were slightly swollen, the examiner 
diagnosed the Veteran with a head cold and prescribed cold-
related medications.  In addition, although the October 18, 
1971 entry reflects that the Veteran suffered a right 
shoulder injury playing football, there is no mention of 
injuring the neck or lower back.  Post service, the first 
mention of either disability is found on the Veteran's June 
1994 claim for pension, indicating that he injured his lower 
back in 1988 and his neck in 1993.  As for medical evidence, 
the first mention is found in an August 1991 VA treatment 
note reflecting a history of a car accident in 1988 with 
subsequent radicular symptoms.  The other evidence of record, 
to include the June 2004 letter from Dr. S. noting a 15-year 
history of back problems, supports the observation that the 
Veteran's back and neck disorders had their onset following 
the above car accident.  This is strong evidence against a 
finding of any continuity of symptomatology and against his 
claims for service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The Board acknowledges the Veteran's assertion that his 
service treatment records are incorrect in that they only 
reflect a diagnosis of a head cold.  Of note, he stated on 
his VA Form 9 that the examiner would not have been looking 
for a dislocation if he only had a head cold.  The Board 
observes, however, that the finding of no fracture or 
dislocation was simply made during the regular course of 
examination and does not support his assertion that he, in 
fact, reported an injury to the neck or lower back.  As noted 
above, the May 6, 1971 entry in the service treatment records 
specifically notes that no trauma was involved.

The Board further finds that the weight of the competent, 
probative evidence on the question of whether either 
disability is due to service weighs against the claims.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

The Board notes Dr. B.'s opinion that the Veteran's current 
disabilities of the spine are related to service.  Dr. B. 
stated that the records indicate that the Veteran injured his 
back, neck, and shoulder on May 6, 1971 and again on October 
18, 1971.  As discussed above, however, the above-cited 
entries in the service treatment records do no indicate that 
the Veteran suffered an injury to the lower back or neck.  
The VA examiner also made this observation.  Thus, Dr. B.'s 
opinion is of little, if any, probative weight.  See Reonal, 
5 Vet. App. at 461; Sklar, 5 Vet. App. at 146; Guerrieri, 4 
Vet. App. at 470-71.  Thus, the Board finds that the opinion 
of the June 2008 VA examiner constitutes the most persuasive 
medical evidence on the question of whether the Veteran's 
claimed disabilities are associated with service, based as it 
was on comprehensive examination of the Veteran and 
consideration of his documented medical history and 
assertions.  

In addition to the medical evidence, the Board has considered 
the assertions by and on behalf of the Veteran; however, none 
of this evidence provides a basis for allowance of the 
claims.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor his representative is shown to be other than a 
layperson without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the weight of the competent, 
probative evidence weighs against the claims, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for DDD of the cervical spine is denied.

Service connection for DDD and arthritis of the lumbar spine 
is denied.


REMAND

Although the Veteran underwent a VA examination in June 2003 
with respect to the claim for service connection for left ear 
hearing loss, the report of that examination does not contain 
a nexus opinion.  A review of that examination report and 
hearing transcript reflects that the Veteran gave a history 
of in-service and post-service noise exposure.  Audiometric 
testing at that time revealed that the Veteran had left ear 
hearing loss disability as defined in 38 C.F.R. § 3.385 
(2008).  However, the record does not adequately address 
whether the Veteran's hearing loss disability likely began 
during service as the result of prolonged exposure to 
excessive noise; or whether such disability is more likely 
the result of post-service noise exposure; or a combination 
of both.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  It is the 
Board's conclusion that a contemporaneous examination 
provided by a different VA audiologist would be helpful in 
determining whether current left ear hearing loss is of 
service origin.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The Veteran should be provided a VA 
audiology examination by a different 
examiner than the one who conducted the 
June 2003 examination for the purpose of 
determining whether his left ear hearing 
loss disability as defined by 38 C.F.R. § 
3.385 began during active service.  All 
necessary studies and tests should be 
conducted, and the Veteran's claims files 
should be made available to the examiner 
for review.  

Following an examination and a review of 
the claims files, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
left ear hearing loss began in service or 
is etiologically related to any incident 
of service, to include his in-service 
exposure to excessive noise associated 
with his military duties.  It is requested 
that the examiner also comment on the fact 
that following the Veteran's discharge 
from active duty in 1973 there was no 
report of hearing impairment for many 
years and his post-service employment also 
included noise exposure.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

2.  The RO or the AMC should undertake any 
other indicated development.

3.  Then, the RO or the AMC should 
readjudicate the remaining issue on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a SSOC and provided an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


